DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 01/07/2022 in response to the Restriction Requirement mailed on 12/10/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 13-14, 18, 27-29, 38, and 45-47 are cancelled.
4.	New claims 48-64 are added.
5.	Claims 1-2, 4-6, 8, 11-12, 31, and 48-64 are pending.
Election/Restrictions
6.	Applicant’s election without traverse of Group I, claims 1-2, 8, 11-12, and 48-64 in the reply filed on 01/07/2022 is acknowledged.
7.	Claim 31 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/07/2022.
	Claims 1-2, 4-6, 8, 11-12, and 48-64 are pending and examined on the merits.
Priority
8.	Acknowledgement is made of applicants’ claimed domestic priority to U.S. Provisional Application No. 62/625,619, filed on 02/02/2018 and62/587,694, filed on 11/17/2017.
Information Disclosure Statement
9.	The IDSs filed on 05/13/2020, 07/19/2021, 09/01/2021, and 09/24/2021 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
10.	The Drawings filed on 05/13/2020 are acknowledged and accepted by the examiner.
Claim Rejections - 35 USC § 112(b)
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 50 and 53-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term "about" in claims 50, 53, 61, and 64 is a relative term which renders the claim indefinite.  The term "about" is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the 
	Regarding claims 54 (claims 55-64 dependent therefrom), there is insufficient antecedent basis for the limitation “the exogenous organic carbon source” in claim 54.  
Claim Rejections - 35 USC § 112(a)
13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

A.	Written Description
14.	Claims 1-2, 4-6, 8, 11-12, and 48-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 
	MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
	For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
	Claims 1, 4-6, 8, 11-12, and 49-53 are drawn to a method for producing a culture of a Chlamydomonas species comprising:  growing in a bioreactor the culture of the Chlamydomonas species to a density of at least 100 g/L dry cell weight in the presence of at least one exogenous organic carbon source and under aerobic conditions wherein the growing 
	Claims 2 and 48 are drawn to the method of claim 1, wherein the Chlamydomonas species is capable of growing on the exogenous organic carbon source without an exogenous gene, wherein the exogenous carbon source is a primary carbon source selected from glucose, fructose, sucrose, or a combination thereof.  The term “exogenous gene” is given its broadest and reasonable interpretation consistent with the art of a gene from an outside source and is therefore interpreted as a species within the genus of the term “heterologous”.  
	Claims 54-64 are drawn to a method for producing a culture of Chlamydomonas species comprising: growing in a bioreactor the culture of the Chlamydomonas species to a density of at least 100 g/L dry cell weight in the presence of a primary carbon source of glucose, fructose, sucrose, or a combination thereof and under aerobic conditions, wherein the Chlamydomonas species is capable of growth on the exogenous organic carbon source without an exogenous gene.  The term “exogenous gene” is given its broadest and reasonable interpretation consistent with the art of a gene from an outside source and is therefore interpreted as a species within the genus of the term “heterologous”.  
	In this case, the specification discloses an actual reduction to practice of the following representative species of the genus "method of producing culture of Chlamydomonas on an exogenous organic carbon source to a density of at least 100 g/L dry cell weight" as encompassed by the claims (i.e. culturing Chlamydomonas reinhardtii in the presence of acetate).  There are no other drawings or structural formulas disclosed of methods of culturing any Chlamydomonas using any organic carbon source to at least a density of at least 100 g/L dry Chlamydomonas on any organic carbon source, particularly sugars such as glucose, fructose and sucrose without an exogenous gene.  To this end, the references of Bumbak et al. (Applied Microbiology and Biotechnology, 2011; cited on IDS filed on 09/24/2021) and Boyle et al. (BMC Systems Biology, 2009; examiner cited) teach methods of culturing Chlamydomonas using acetate as a carbon source; however, Boyle et al. also teach that Chlamydomonas reinhardtii is only capable of growing heterotrophically on acetate and other similar 2-carbon molecules and is not capable of metabolizing external sugars in the dark [see p. 5].  This evidence is further supported by Doebbe et al. (Journal of Biotechnology, 2007; examiner cited) that teach that the plasma membrane of Chlamydomonas lack glucose transporters and teach the insertion of a glucose transporter from Chlorella that enables the Chlamydomonas to utilize glucose as a carbon source to enhance bio-H2 production [see Abstract; p. 28, column 1].  A “representative number of species” means that the species, which are adequately described, are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the genus.” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed.Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically Chlamydomonas to a density of at least 100 g/L in the claims is absent.  Additionally, written description for a “representative set” of Chlamydomonas capable of using glucose, sucrose, fructose, or combinations thereof as a primary carbon source without an exogenous gene is also absent.  The prior art does not appear to resolve the deficiencies of the originally filed disclosure.  Therefore, neither the instant specification nor the prior art appears to satisfy the written description requirement, by describing a representative set of embodiments or species to support the instant claim limitations.  As such, the specification, taken with the pre-existing knowledge in the art of culturing Chlamydomonas, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph. 
B.	Scope of Enablement
Chlamydomonas to a density of 100 g/L dry cell weight in the presence of acetate or culturing a Chlamydomonas transformed with a heterologous glucose transporter to a density of 100 g/L dry cell weight, does not reasonably provide enablement for all methods of culturing Chlamydomonas with any exogenous organic carbon source as encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
	(A) The breadth of the claims:  Claims 1, 4-6, 8, 11-12, and 49-53 are drawn to a method for producing a culture of a Chlamydomonas species comprising:  growing in a bioreactor the culture of the Chlamydomonas species to a density of at least 100 g/L dry cell weight in the 
	Claims 2 and 48 are drawn to the method of claim 1, wherein the Chlamydomonas species is capable of growing on the exogenous organic carbon source without an exogenous gene, wherein the exogenous carbon source is a primary carbon source selected from glucose, fructose, sucrose, or a combination thereof.  The term “exogenous gene” is given its broadest and reasonable interpretation consistent with the art of a gene from an outside source and is therefore interpreted as a species within the genus of the term “heterologous”.  
	Claims 54-64 are drawn to a method for producing a culture of Chlamydomonas species comprising: growing in a bioreactor the culture of the Chlamydomonas species to a density of at least 100 g/L dry cell weight in the presence of a primary carbon source of glucose, fructose, sucrose, or a combination thereof and under aerobic conditions, wherein the Chlamydomonas species is capable of growth on the exogenous organic carbon source without an exogenous gene.  The term “exogenous gene” is given its broadest and reasonable interpretation consistent with the art of a gene from an outside source and is therefore interpreted as a species within the genus of the term “heterologous”. 
	The scope of the claimed exogenous organic carbon source that can be utilized by Chlamydomonas and result in a density of at least 100 g/L dry cell weight is unlimited.  The scope of the claimed exogenous organic carbon source that can be utilized by Chlamydomonas without any exogenous gene and result in a density of at least 100 g/L dry cell weight is unlimited.
(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art: As noted above, the scope of the claimed carbon source is unlimited.  The references of Bumbak et al. (Applied Microbiology and Biotechnology, 2011; cited on IDS filed on 09/24/2021) and Boyle et al. (BMC Systems Biology, 2009; examiner cited) teach methods of culturing Chlamydomonas using acetate as a carbon source; however, Boyle et al. also teach that Chlamydomonas reinhardtii is only capable of growing heterotrophically on acetate and other similar 2-carbon molecules and is not capable of metabolizing external sugars in the dark [see p. 5].  This evidence is further supported by Doebbe et al. (Journal of Biotechnology, 2007; examiner cited) that teach that the plasma membrane of Chlamydomonas lack glucose transporters and teach the insertion of a glucose transporter from Chlorella that enables the Chlamydomonas to utilize glucose as a carbon source to enhance bio-H2 production [see Abstract; p. 28, column 1].
	(F) The amount of direction provided by the inventor and (G) The existence of working examples: The specification discloses the following working example of method of producing culture of Chlamydomonas on an exogenous organic carbon source to a density of at least 100 g/L dry cell weight, i.e. culturing Chlamydomonas reinhardtii in the presence of acetate.  Moreover, the specification fails to provide guidance regarding Chlamydomonas strains the do not have an exogenous gene that are capable of growth to a density of at least 100 g/L dry cell weight in the presence of glucose, sucrose, and fructose as a primary carbon source.
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 1-2, 4-6, 8, 11, and 50-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bumbak et al. (Applied Microbiology and Biotechnology, 2011; cited on IDS filed on 09/24/2021) in view of Whitman et al. (US Patent Application Publication 2015/0315538 A1; cited on IDS filed on 09/24/2021) as evidenced by Boyle et al. (BMC Systems Biology, 2009; examiner cited).
18.	Claims 1-2, 4-6, 8, 11, and 50-53 are drawn to a method for producing a culture of a Chlamydomonas species comprising:  growing in a bioreactor the culture of the Chlamydomonas species to a density of at least 100 g/L dry cell weight in the presence of at 
19.	With respect to claim 1, Bumbak et al. teach a method for cultivation of a culture of Chlamydomonas reinhardtii wherein acetate is the exogenous organic carbon source [see Table 2].  Bumbak et al. further teach that that high cell density culture is generally defined as being the values of biomass concentration that fall within the range of the highest values published for heterotrophic processes which is an amount greater than 150 g/L [see p. 37, column 1, paragraph 4], and that such high cell densities are attainable in fedbatch operations wherein the growth substrate is added in a controlled mode, therefore, limiting the amount of residual substrate in the culture broth [see p. 37, column 2, paragraph 1] and the toxic effects due to high substrate concentration [see p. 39, column 2, paragraph 3].  Although Bumbak et al. does not explicitly teach wherein the culture conditions occurred under aerobic conditions, Bumbak et al. does teach in table 2 that the culturing methods were performed as in Boyle et al.  Boyle et al. is cited as an evidentiary reference to demonstrate that the culture conditions of Bumbak et al. were under aerobic conditions [see Boyle Abstract].
	With respect to claim 2, Bumbak et al. teach wherein the Chlamydomonas is capable of ground on acetate without an exogenous gene [see Abstract; Table 2].  Bumbak et al. does not teach any genetic modifications to the Chlamydomonas, so it is the examiner’s position that absent evidence otherwise, the Chlamydomonas of Bumbak et al. does not have an exogenous gene.

	With respect to claim 5, Bumbak et al. teach a method for cultivation of a culture of Chlamydomonas reinhardtii wherein acetate is the exogenous organic carbon source [see Table 2].  Bumbak et al. further teach that that high cell density culture is generally defined as being the values of biomass concentration that fall within the range of the highest values published for heterotrophic processes which is an amount greater than 150 g/L [see p. 37, column 1, paragraph 4], and that such high cell densities are attainable in fedbatch operations wherein the growth substrate is added in a controlled mode, therefore, limiting the amount of residual substrate in the culture broth [see p. 37, column 2, paragraph 1] and the toxic effects due to high substrate concentration [see p. 39, column 2, paragraph 3].  Bumbak et al. further teach wherein the species is grown photoautotrophically [see p. 32, bottom to p. 33; Table 2] (in the presence of light), which is further evidenced by Boyle et al. which teach autotrophic (light), heterotrophic (no light), and mixotrophic (limited light) cultivation of Chlamydomonas.
	With respect to claim 6, Bumbak et al. teach a method for cultivation of a culture of Chlamydomonas reinhardtii wherein acetate is the exogenous organic carbon source [see Table 2].  Bumbak et al. further teach that that high cell density culture is generally defined as being the values of biomass concentration that fall within the range of the highest values published for heterotrophic processes which is an amount greater than 150 g/L [see p. 37, column 1, paragraph 4], and that such high cell densities are attainable in fedbatch operations wherein the growth substrate is added in a controlled mode, therefore, limiting the amount of residual substrate in the culture broth [see p. 37, column 2, paragraph 1] and the toxic effects due to Chlamydomonas.
	With respect to claim 11, Bumbak et al. teach the method wherein the Chlamydomonas is Chlamydomonas reinhardtii [see Table 2].
	However, Bumbak et al. does not teach the method of claim 1 of growing the Chlamydomonas to a density of at least 100 g/L dry cell weight, wherein the growing step comprises supplying to the culture exogenous air or oxygen such that the dissolved oxygen concentration in the culture is maintained below 5%; the method of claim 8, wherein the Chlamydomonas species is grown to a density of at least 125 g/L dry cell weight; the method of claim 50, wherein the density of at least 100 g/l dry cell weight is reached within about 175 hours; the method of claim 51, further comprising the step of harvesting the Chlamydomonas species; the method of claim 52, further comprising drying the Chlamydomonas species after harvesting; and the method of claim 53, wherein the Chlamydomonas species is dried to a moisture content of not more than about 15%.
	Whitman et al. teach culturing methods of microalgae for inducing or increasing lipid and protein production under heterotrophic or limited light conditions and delivering oxygen into the inoculated culture media [see Abstract; paragraphs 0017-0019] to produce a concentration of algae ranging from 70-100 g/L within 48 hours [see paragraph 0054].  Whitman et al. further teach wherein the microalgae includes Chlamydomonas [see paragraph 
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Bumbak et al. and Whitman et al. in a method for culturing Chlamydomonas to a density of 100 g/L using acetate as a carbon source based on the teachings of Bumbak et al. and Whitman et al.  Bumbak et al. teach that high cell densities are attainable in fed batch operations wherein the growth substrate is added in a controlled mode, therefore limiting the amount of residual substrate in the culture broth [see p. 37 column 2, paragraph 1 of Bumbak et al.] and the toxic effects due to high substrate concentrations [see p. 39, column 2, paragraph 3].  Whitman et al. teach methods for generating high density cell cultures of microalgae.  One of ordinary skill in the art would have had a reasonable expectation of success and a reasonable level of predictability to combine the teachings of Bumbak et al. and Whitman et al. because Bumbak et al. acknowledges that Chlamydomoonas can produce a high density culture using a fed batch cultivation method and would look to Whitman et al. to methods for producing said high density culture.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Regarding the limitation, such that the dissolved oxygen concentration in the culture is maintained below 5% or to a density of at least 125 g/L dry cell weight, as stated above Whitman et al. teach delivering oxygen into the inoculated culture media and further discloses that these can be controlled [see paragraph 0042].  To this end, MPEP 2144.05.II.A states “[g]enerally, differences in concentration or temperature will not support the patentability of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, one of ordinary skill in the art would desire to optimize oxygen flow and dissolved oxygen concentration in order to maximize culture growth and density without compromising culture toxicity.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
20.	Claims 12 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Bumbak et al. (Applied Microbiology and Biotechnology, 2011; cited on IDS filed on 09/24/2021) in view of Whitman et al. (US Patent Application Publication 2015/0315538 A1; cited on IDS filed on 09/24/2021) as evidenced by Boyle et al. (BMC Systems Biology, 2009; examiner cited) as applied to claims 1-2, 4-6, 8, 11, and 50-53 above and further in view of Hasan et al. (Journal of Petroleum & Environmental Biotechnology, 2014; examiner cited).
21.	The relevant teachings of Bumbak et al. and Whitman et al. as applied to claims 1-2, 4-6, 8, 11, and 50-53 are set forth above.
	However, the combination of Bumbak et al. and Whitman et al. do not teach the method wherein the Chlamydomonas species is Chlamydomonas debaryana or derived from a Chlamydomonas species mated with Chlamydomonas debaryana.
C. vulgaris, C. reinhardtii, and C. debaryana and lipid profiles of these strains and suggests that these strains are suitable for biofuel production based on the variety of lipids they produce [see Abstract].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Bumbak et al., Whitman et al., and Hansan et al. to culture a C. debaryana in the methods of Bumbak et al. and Whitman et al. because Bumbak et al. and Whitman et al. teach methods for high density cultivation of Chlamydomonas for lipid production.  Hansan et al. teach the culturing of C. vulgaris, C. reinhardtii, and C. debaryana and lipid profiles of these strains and suggests that these strains are suitable for biofuel production.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Bumbak et al., Whitman et al., and Hansan et al. because Hansan et al. acknowledges that cultured C. debaryana produce lipid profiles suggesting that these strains are suitable for biofuel production.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
22.	The rejection below is presented in the interest of compact prosecution in view of the 112(b) rejection for lack of antecedent basis in claim 54.  Claim 54 recites that the primary carbon source in the method is glucose, fructose, sucrose, or a combination thereof and then recites “wherein the Chlamydomonas species is capable of growth on the exogenous organic carbon source without an exogenous gene”.  In view of the lack of antecedent basis for the phrase “the exogenous organic carbon source” and given that the wherein clause does not Chlamydomonas to actively not have an exogenous gene, the following rejection below is applicable.  Claim 48 is not being included in the rejection because claim 48 is dependent upon claim 2 and it is clear that the exogenous carbon source is the primary carbon source.
23.	Claims 54-58 and 61-64 are rejected under 35 U.S.C. 103 as being unpatentable over Bumbak et al. (Applied Microbiology and Biotechnology, 2011; cited on IDS filed on 09/24/2021) in view of Whitman et al. (US Patent Application Publication 2015/0315538 A1; cited on IDS filed on 09/24/2021) and Doebbe et al. (Journal of Biotechnology, 2007; examiner cited) as evidenced by Boyle et al. (BMC Systems Biology, 2009; examiner cited).
24.	Claims 54-58 and 61-64 are drawn to a method for producing a culture of Chlamydomonas species comprising: growing in a bioreactor the culture of the Chlamydomonas species to a density of at least 100 g/L dry cell weight in the presence of a primary carbon source of glucose, fructose, sucrose, or a combination thereof and under aerobic conditions, wherein the Chlamydomonas species is capable of growth on the exogenous organic carbon source without an exogenous gene.
25.	With respect to claim 54, Bumbak et al. teach a method for cultivation of a culture of Chlamydomonas reinhardtii wherein acetate is the exogenous organic carbon source [see Table 2].  Bumbak et al. further teach that that high cell density culture is generally defined as being the values of biomass concentration that fall within the range of the highest values published for heterotrophic processes which is an amount greater than 150 g/L [see p. 37, column 1, paragraph 4], and that such high cell densities are attainable in fedbatch operations wherein the growth substrate is added in a controlled mode, therefore, limiting the amount of residual 
	With respect to claim 2, Bumbak et al. teach wherein the Chlamydomonas is capable of ground on acetate without an exogenous gene [see Abstract; Table 2].  Bumbak et al. does not teach any genetic modifications to the Chlamydomonas, so it is the examiner’s position that absent evidence otherwise, the Chlamydomonas of Bumbak et al. does not have an exogenous gene.
	With respect to claim 4, Bumbak et al. teach the method wherein the at least exogenous carbon source is acetate [see Table 2].
	With respect to claim 5, Bumbak et al. teach a method for cultivation of a culture of Chlamydomonas reinhardtii wherein acetate is the exogenous organic carbon source [see Table 2].  Bumbak et al. further teach that that high cell density culture is generally defined as being the values of biomass concentration that fall within the range of the highest values published for heterotrophic processes which is an amount greater than 150 g/L [see p. 37, column 1, paragraph 4], and that such high cell densities are attainable in fedbatch operations wherein the growth substrate is added in a controlled mode, therefore, limiting the amount of residual substrate in the culture broth [see p. 37, column 2, paragraph 1] and the toxic effects due to high substrate concentration [see p. 39, column 2, paragraph 3].  Bumbak et al. further teach Chlamydomonas.  Bumbak et al. further teach efficient heterotrophic production of microalgal metabolites can be overcome through appropriate genetic engineering such as introduction of a gene encoding a glucose transporter [see p. 34, column 2, paragraph 3].
	The teachings of Bumbak et al. are interpreted as reading on the wherein clause of claim 54 as the claimed Chlamydomonas does not require it to be without an exogenous gene and only requires it to be capable of growth on an exogenous organic carbon source when it does not have an exogenous gene.
	With respect to claim 56, Bumbak et al. teach a method for cultivation of a culture of Chlamydomonas reinhardtii wherein acetate is the exogenous organic carbon source [see Table 2].  Bumbak et al. further teach that that high cell density culture is generally defined as being the values of biomass concentration that fall within the range of the highest values published for heterotrophic processes which is an amount greater than 150 g/L [see p. 37, column 1, paragraph 4], and that such high cell densities are attainable in fedbatch operations wherein the growth substrate is added in a controlled mode, therefore, limiting the amount of residual substrate in the culture broth [see p. 37, column 2, paragraph 1] and the toxic effects due to high substrate concentration [see p. 39, column 2, paragraph 3].  Bumbak et al. further teach wherein the species is grown heterotrophically [see p. 32, bottom to p. 33; Table 2] (in the dark), which is further evidenced by Boyle et al. which teach autotrophic (light), heterotrophic (no light), and mixotrophic (limited light) cultivation of Chlamydomonas.
Chlamydomonas is Chlamydomonas reinhardtii [see Table 2].
	However, Bumbak et al. does not teach the method of claim 54 of growing the Chlamydomonas to a density of at least 100 g/L dry cell weight in the presence of a primary carbon source of glucose, fructose, sucrose, or a combination thereof; the method of claim 55, wherein the growing step comprises supplying to the culture exogenous air or oxygen such that the dissolved oxygen concentration in the culture is maintained below 5%; the method of claim 57, wherein the Chlamydomonas species is grown to a density of at least 125 g/L dry cell weight; the method of claim 61, wherein the density of at least 100 g/l dry cell weight is reached within about 175 hours; the method of claim 62, further comprising the step of harvesting the Chlamydomonas species; the method of claim 63, further comprising drying the Chlamydomonas species after harvesting; and the method of claim 64, wherein the Chlamydomonas species is dried to a moisture content of not more than about 15%.
	Whitman et al. teach culturing methods of microalgae for inducing or increasing lipid and protein production under heterotrophic or limited light conditions and delivering oxygen into the inoculated culture media [see Abstract; paragraphs 0017-0019] to produce a concentration of algae ranging from 70-100 g/L within 48 hours [see paragraph 0054].  Whitman et al. further teach wherein the microalgae includes Chlamydomonas [see paragraph 0034].  Whitman et al. also teach harvesting the microalgae and drying the microalgae by lyophilization (moisture content of not more than about 15%) [see paragraph 0086].
C. reinhardtii strains containing a glucose uptake protein from Chlorella kessleri that supports the heterotrophic growth of C. reinhardtii in the dark in the presence of glucose, which demonstrates an increase in H2 production capacity [see Abstract].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Bumbak et al., Whitman et al., and Doebbe et al. in a method for culturing Chlamydomonas to a density of 100 g/L using glucose as a carbon source based on the teachings of Bumbak et al. and Whitman et al.  Bumbak et al. teach that high cell densities are attainable in fed batch operations wherein the growth substrate is added in a controlled mode, therefore limiting the amount of residual substrate in the culture broth [see p. 37 column 2, paragraph 1 of Bumbak et al.] and the toxic effects due to high substrate concentrations [see p. 39, column 2, paragraph 3].  Whitman et al. teach methods for generating high density cell cultures of microalgae.  One of ordinary skill in the art would have had a reasonable expectation of success and a reasonable level of predictability to combine the teachings of Bumbak et al., Whitman et al., and Doebbe et al. because Bumbak et al. acknowledges that Chlamydomoonas can produce a high density culture using a fed batch cultivation method and would look to Whitman et al. to methods for producing said high density culture.  One of ordinary skill in the art would desire to introduce a glucose transporter protein from Doebbe et al. because Doebbe et al. acknowledges that introduction of the glucose transporter protein permits the heterotrophic growth of C. reinhardtii in the dark and in the presence of glucose which increases bio-H2 production, which is consistent with the teachings of Bumbak et al. who acknowledges that efficient heterotrophic production of microalgal metabolites can be overcome through appropriate genetic engineering such as prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Regarding the limitation, such that the dissolved oxygen concentration in the culture is maintained below 5% or to a density of at least 125 g/L dry cell weight, as stated above Whitman et al. teach delivering oxygen into the inoculated culture media and further discloses that these can be controlled [see paragraph 0042].  To this end, MPEP 2144.05.II.A states “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, one of ordinary skill in the art would desire to optimize oxygen flow and dissolved oxygen concentration in order to maximize culture growth and density without compromising culture toxicity.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
26.	Claims 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Bumbak et al. (Applied Microbiology and Biotechnology, 2011; cited on IDS filed on 09/24/2021) in view of Whitman et al. (US Patent Application Publication 2015/0315538 A1; cited on IDS filed on 09/24/2021) and Doebbe et al. (Journal of Biotechnology, 2007; examiner cited) as evidenced by Boyle et al. (BMC Systems Biology, 2009; examiner cited) as applied to claims 54-58 and 61-Journal of Petroleum & Environmental Biotechnology, 2014; examiner cited).
21.	The relevant teachings of Bumbak et al., Whitman et al., and Doebbe et al. as applied to claims 54-58 and 61-64 are set forth above.
	However, the combination of Bumbak et al., Whitman et al., and Doebbe et al. do not teach the method wherein the Chlamydomonas species is Chlamydomonas debaryana or derived from a Chlamydomonas species mated with Chlamydomonas debaryana.
	Hasan et al. teach culturing of C. vulgaris, C. reinhardtii, and C. debaryana and lipid profiles of these strains and suggests that these strains are suitable for biofuel production based on the variety of lipids they produce [see Abstract].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Bumbak et al., Whitman et al., Doebbe et al. and Hansan et al. to culture a C. debaryana in the methods of Bumbak et al.,  Whitman et al., and Doebbe et al. because Bumbak et al., Whitman et al., and Doebbe et al. teach methods for high density cultivation of Chlamydomonas for lipid production.  Hansan et al. teach the culturing of C. vulgaris, C. reinhardtii, and C. debaryana and lipid profiles of these strains and suggests that these strains are suitable for biofuel production.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Bumbak et al., Whitman et al., Doebbe et al. and Hansan et al. because Hansan et al. acknowledges that cultured C. debaryana produce lipid profiles suggesting that these strains are suitable for prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Double Patenting
22.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
23.	Claims 1-2, 4-6, 8, 11-12, 31, and 49-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 12, 14-15, 18, 20-22, 47-48, 51-52, and 60-68 of copending Application No. 16/327,642.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘642 patent recite a method for aerobic, heterotrophic cultivation of a high density culture of a Chlamydomonas species, the method comprising: maintaining a production culture of the Chlamydomonas sp. aerobically at a pH set point between 6.0 and 7.0; initiating a feeding of the production culture by providing acetic acid or acetate as a sole carbon source only when the pH of the production culture exceeds by 0.5 above the set point and discontinuing feeding with the carbon source when the pH decreases by 0.2 below the set point.
This is a provisional nonstatutory double patenting rejection.
Conclusion
24.	Status of the claims:

	Claim 31 stands withdrawn pursuant to 37 CFR 1.142(b).
	Claims 1-2, 4-6, 8, 11-12, and 48-64 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656